--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
EXECUTION COPY

 
 
 
 
 
 
 
 
SHAREHOLDER AGREEMENT
 
among
 
DYNEGY INC.
 
and
 
LS POWER PARTNERS, L.P.,
 
LS POWER ASSOCIATES, L.P.,
 
LS POWER EQUITY PARTNERS, L.P.,
 
LS POWER EQUITY PARTNERS PIE I, L.P.
 
and
 
LSP GEN INVESTORS, L.P.
 
 
 
Dated as of August 9, 2009
 
 
 
 

 
 

--------------------------------------------------------------------------------

Exhibit 10.1

TABLE OF CONTENTS
 
Page
 
 
 
ARTICLE I Definitions 

 
SECTION 1.01
Definitions 
 

 
 
ARTICLE II Limitations on Acquisitions and Transfers 

 
SECTION 2.01
Limitations on Acquisitions by the Shareholders and Luminus 
 

 
SECTION 2.02
Transfer Restrictions 
 

 
SECTION 2.03
Shares Subject to the Agreement 
 

 
SECTION 2.04
Legend and Stop Transfer Order 
 

 
 
ARTICLE III Certain Agreements Relating to Dynegy 

 
SECTION 3.01
Dynegy Restrictions 
 

 
 
ARTICLE IV Certain Agreements Relating to the Shareholders, the
Shareholder  Control Group and Luminus 

 
SECTION 4.01
No Board Representation 
 

 
SECTION 4.02
No Control 
 

 
SECTION 4.03
Joinder 
 

 
 
ARTICLE V General Provisions 

 
SECTION 5.01
Effectiveness and Term 
 

 
SECTION 5.02
Intent and Interpretation 
 

 
SECTION 5.03
Specific Enforcement 
 

 
SECTION 5.04
Severability 
 

 
SECTION 5.05
Notices, Etc 
 

 
SECTION 5.06
Amendments, Waivers, Etc 
 

 
SECTION 5.07
Entire Agreement 
 

 
SECTION 5.08
Remedies Cumulative 
 

 
SECTION 5.09
No Waiver 
 

 
SECTION 5.10
No Third Party Beneficiaries 
 

 
SECTION 5.11
Consent to Jurisdiction 
 

 
SECTION 5.12
Governing Law 
 

 
SECTION 5.13
WAIVER OF JURY TRIAL 
 

 
SECTION 5.14
Name, Captions, Gender 
 

 
SECTION 5.15
Counterparts 
 

 
SECTION 5.16
Successors and Assigns 
 

 
SECTION 5.17
Luminus 
 

 
SECTION 5.18
Effect on Existing Shareholder Agreement 
 

 

 
 

--------------------------------------------------------------------------------

Exhibit 10.1

 
SHAREHOLDER AGREEMENT, dated as of August 9, 2009 (this “Agreement”), among
DYNEGY INC., a Delaware corporation (“Dynegy”), and LS POWER PARTNERS, L.P., LS
POWER ASSOCIATES, L.P., LS POWER EQUITY PARTNERS, L.P., LS POWER EQUITY PARTNERS
PIE I, L.P. and LSP GEN INVESTORS, L.P. (collectively, “LS Power”).
 
WHEREAS, Dynegy, LS Power, certain Affiliates of LS Power and certain
subsidiaries of Dynegy (the “Dynegy Sellers”) have entered into a Purchase and
Sale Agreement, dated as of the date hereof (the “Purchase Agreement”), pursuant
to which LS Power and certain Affiliates of LS Power have agreed to purchase
from Dynegy and the Dynegy Sellers, and Dynegy and the Dynegy Sellers have
agreed to sell to LS Power and certain Affiliates of LS Power (the “LS Power
Buyers”), (i) all of the Dynegy Sellers’ ownership interests in certain power
generating facilities, as set forth in the Purchase Agreement, and (ii)
$235 million principal amount of the Senior Notes, in each case upon the terms
and subject to the conditions set forth in the Purchase Agreement, in exchange
for (a)(1) $1.025 billion in cash (consisting, in part, of $175 million to be
released to Dynegy from the Sandy Creek Restricted Account) and (2) 245 million
Class B Shares (the “Relinquished Shares”), in each case upon the terms and
subject to the conditions set forth in the Purchase Agreement, (b) the
termination of the Existing Shareholder Agreement (as defined below), and (c)
the execution of this Agreement (collectively, the “Transaction”).
 
WHEREAS, Dynegy and LS Power are party to the Shareholder Agreement, dated as of
September 14, 2006 (as heretofore amended, amended and restated, supplemented or
otherwise modified, the “Existing Shareholder Agreement”), pursuant to which
Dynegy’s and LS Power’s rights and obligations with respect to certain matters
are governed.
 
WHEREAS, pursuant to Section 2.3 of the Purchase Agreement, and in accordance
with Section 5.3(g)(iv) of the Certification of Incorporation, LS Power has
agreed to convert all of LS Power’s remaining Class B Shares to Class A Shares
effective as of the Closing.
 
WHEREAS, in connection with the Transaction, LS Power and Dynegy wish
to terminate the Existing Shareholder Agreement, effective as of the Closing,
and enter into this Agreement in order to set forth certain agreements relating
to the ownership by the Shareholders of Common Stock.
 
NOW, THEREFORE, in consideration of the premises and the mutual and independent
covenants hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
ARTICLE I
Definitions
SECTION 1.01 Definitions.  Unless otherwise defined herein, terms defined in the
Purchase Agreement and used herein have the meanings given to them in the
Purchase Agreement.  The following terms shall have the following meanings:
 
“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
another Person; provided, however, that none of Dynegy or any of its
subsidiaries shall be deemed an Affiliate of any Shareholder.  For purposes of
this definition “control” means, as to any Person, the sole power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.  The term
“controlled” has a correlative meaning.
 
“Agreement” has the meaning specified in the preamble to this Agreement.
 
“Associate”, when used in connection with any Person, means (a) any corporation,
partnership, unincorporated association or other entity of which such Person is
a director, officer or partner or is, directly or indirectly, the owner of
greater than or equal to 20% of any class of voting stock, (b) any trust or
other estate in which such Person has greater than or equal to 20% of the total
beneficial interest, or of which such Person serves as a trustee or in a similar
fiduciary capacity, (c) any relative or spouse of such Person, or any relative
of the spouse of such Person, who, in any case, has the same residence as such
Person, and (d) any heirs, executors, administrators, testamentary trustees,
legatees or beneficiaries of such Person and any trust for the benefit of the
heirs of such Person; provided, however, that none of Dynegy or any of its
subsidiaries shall be deemed an Associate of any Shareholder.
 
“Beneficially Own” and “Beneficial Owner” each have the meaning referred to in
Rule 13d-3 of the Exchange Act as in effect on the date hereof.
 
“Board” means the board of directors of Dynegy.
 
“Business Day” means any day other than a day which is a Saturday, Sunday or
other day on which commercial banks in Houston, Texas are authorized or
obligated, by law or executive order, to close.
 
“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of Dynegy filed with the Secretary of State of the State of
Delaware on March 30, 2007 and which became effective on April 2, 2007.
 
“Change of Control” means (i) any “person” or “group” of related Persons (as
such terms are used in Section 13(d) and 14(d) of the Exchange Act), that is or
becomes the Beneficial Owner (except that such Person or group shall be deemed
to Beneficially Own all shares that any such Person or group has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting
securities of Dynegy (or its successor by merger, consolidation or purchase of
all or substantially all of its assets), (ii) the sale, lease, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all of the
assets of Dynegy taken as a whole to any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) other than in a reorganization or
other transaction in which Dynegy shareholders after the transaction own 50% or
more of the ultimate surviving entity, (iii) occupation of a majority of the
seats on the Board by Persons who were neither (a) nominated by the Board nor
(b) appointed by the Board, or (iv) the completion of the liquidation or
dissolution of Dynegy.
 
“Class A Shares” means shares of Dynegy’s Class A common stock, par value $0.01.
 
“Class B Shares” means shares of Dynegy’s Class B common stock, par value $0.01.
 
“Common Stock” means Class A Shares, Class B Shares and/or any other class of
common stock of Dynegy that may be issued after the date hereof.
 
“Controlled Affiliate” means, as to any Person (the “Controlling Person”),
(a) any Affiliate that is consolidated with the financial statements of such
Controlling Person, (b) any Affiliate in which the Controlling Person holds
greater than or equal to 50% of the total combined voting power of its
outstanding voting securities and (c) with respect to any specific matter, any
Affiliate over which the Controlling Person has the power (by contract or
otherwise) to prevent such entity from pursuing such matter.
 
“Director” means a member of the Board.
 
“Distribution” means, in a transaction or series of related transactions, the
Transfer of all or a part of the Dynegy Equity Securities directly owned by a
Shareholder to any of its direct or indirect owners, limited partners or other
investors.
 
“Dynegy” has the meaning specified in the preamble to this Agreement.
 
“Dynegy Equity Securities” means Common Stock and other equity securities of
Dynegy and its subsidiaries, including options, warrants, convertible or
exchangeable securities, swaps and other rights to subscribe for or acquire any
equity securities of Dynegy, and Hedges with respect to equity securities of
Dynegy.
 
“Dynegy Sellers” has the meaning specified in the recitals to this Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Existing Shareholder Agreement” has the meaning specified in the recitals to
this Agreement.
 
“Governmental Authority” means any governmental or regulatory authority or
agency.
 
“Hedge” means to acquire any option or right or any equivalent contract to,
directly or indirectly, sell or otherwise dispose of the economic interest in
Common Stock, or to enter into any swap, hedge or any other agreement, including
any short sales of Common Stock and equivalent derivative positions, that
directly or indirectly Transfers, in whole or in part, the economic interest in
Common Stock, including the establishment or increase of any “put equivalent
position” or liquidation or a decrease of a “call equivalent position” in Common
Stock within the meaning of Section 16 of the Exchange Act and rules promulgated
thereunder.  When used as a noun, “Hedge” has a correlative meaning.
 
“Lock-Up Period” means the period commencing on the date hereof and ending on
the earlier of (i) the termination of the Purchase Agreement and (ii) the
Closing Date.
 
“LS Power” has the meaning specified in the preamble to this Agreement.
 
“LS Power Buyers” has the meaning specified in the recitals to this Agreement.
 
“Luminus” means, collectively, Luminus Management, LLC, its Controlled
Affiliates and any of the assets or funds that they manage.
 
“owner”, with respect to any stock or other equity interest, means a Person that
individually or with or through any of its Affiliates or Associates:
 
(a) owns beneficially such stock or equity interest, whether directly or
indirectly;
 
(b) has (i) the right to acquire such stock or equity interest (whether such
right is exercisable immediately or only after the passage of time) pursuant to
any agreement, arrangement or understanding, or upon the exercise of conversion
rights, exchange rights, warrants or options, or otherwise; provided, however,
that for purposes of this clause (b)(i) a Person shall be deemed the owner of
stock or other equity interest tendered by other parties pursuant to a tender or
exchange offer made by such Person or any of such Person’s Affiliates or
Associates only when such tendered stock or equity interest is accepted for
purchase or exchange by such Person or such Affiliate or Associate of such
Person; or (ii) the right to vote such stock or equity interest pursuant to any
agreement, arrangement or understanding; provided, however, that for purposes of
this clause (b)(ii) a Person shall not be deemed the owner of any stock or
equity interest if the agreement, arrangement or understanding to vote such
stock or equity interest arises solely from a revocable proxy or consent given
in response to a proxy or consent solicitation made to ten (10) or more Persons;
or
 
(c) has any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting (except as pursuant to a revocable proxy or consent
as described in clause (b)(ii) above), or disposing of such stock or equity
interest with any other Person that owns beneficially, or whose Affiliates or
Associates own beneficially, directly or indirectly, such stock or equity
interest.
 
           For the avoidance of doubt, no owner, limited partner or investor of
any Shareholder shall be deemed to be the owner of any stock or equity interests
owned by such Shareholder solely by reason of such investment therein.
The terms “own” and “owned” have correlative meanings.
 
“Period One” means the first 120 calendar days following the Closing Date.
 
“Person” means a natural person, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a Governmental Authority.
 
“Purchase Agreement” has the meaning specified in the recitals to this
Agreement.
 
“Reference Date” means the date that is the earlier of (i) the calendar day
immediately following the date on which Period One expires and (ii) the first
date following the Closing Date on which the Shareholders own, in the aggregate,
less than 10% of all of the outstanding Class A Shares.
 
“Relinquished Shares” has the meaning specified in the recitals to this
Agreement.
 
“SEC” means the Securities and Exchange Commission or any successor
organization.
 
“Shareholder” means LS Power and each Shareholder Control Group member that
becomes party to this Agreement.
 
“Shareholder Control Group” means LS Power, together with all of its Affiliates
and Associates; provided, however, that notwithstanding the foregoing, Luminus
shall at no time be a member of the Shareholder Control Group.
 
“Shareholder Representative” means LS Power Development, LLC, on behalf of the
Shareholders.
 
“Standstill Period” means the period commencing on the Closing Date and ending
on the earlier of (x) the date occurring thirty (30) months subsequent to the
Closing Date and (y) the date of the occurrence of a Change of Control.
 
“Transaction” has the meaning specified in the recitals to this Agreement.
 
“Transfer” means (a) when used as a noun, any direct or indirect transfer, sale,
assignment, conveyance, pledge, hypothecation, encumbrance or other disposition;
and (b) when used as a verb, to directly or indirectly transfer, sell, assign,
convey, pledge, hypothecate, encumber or otherwise dispose of.  The term
“transferred” has a correlative meaning.
 
ARTICLE II
 
Limitations on Acquisitions and Transfers
 
SECTION 2.01 Limitations on Acquisitions by the Shareholders and
Luminus.  During the Standstill Period, the Shareholders shall not, shall use
their reasonable best efforts to cause the members of the Shareholder Control
Group to not, and shall cause Luminus to not, acquire by purchase or otherwise,
or solicit the acquisition of, any Dynegy Equity Securities, without the prior
written consent of the Board; provided, however, that Luminus shall be permitted
to trade in Dynegy Equity Securities during the Standstill Period, if (a)
Luminus does not own Dynegy Equity Securities (and no such trade results in
Luminus owning Dynegy Equity Securities) that represent in the aggregate more
than 1% of Dynegy’s total outstanding Common Stock at such time or (b)
subsequent to the date that Dynegy consummates any merger or consolidation with
a Person which was put to or required a vote of the holders of Common Stock with
a Person with tradable securities (and such merger or consolidation did not
constitute a Change of Control), Luminus does not own the combined company’s
tradable common equity securities (and no such trade results in Luminus owning
the combined company’s tradable common equity securities) that represent in the
aggregate more than 5% (or, if the merger results in Luminus owning a higher
percentage of the combined company’s tradable common equity securities based
upon its ownership of each such company’s tradable common equity securities as
of the date of announcement of such transaction, such higher percentage) of the
combined company’s total outstanding tradable common equity securities at such
time.  The restrictions on Luminus set forth in this ‎Section 2.01 and ‎Article
IV shall not terminate until the expiration of the Standstill Period.
 
SECTION 2.02 Transfer Restrictions.
 
(a) During the Lock-Up Period, without the prior consent of the Board, LS Power
shall not (i) Transfer any shares of Common Stock or (ii) Hedge; provided,
however, that notwithstanding any other provision of this Agreement, LS Power
may (w) Transfer the Relinquished Shares to Dynegy pursuant to the Purchase
Agreement, (x) tender all or a part of the Common Stock directly owned by it to
an unaffiliated third Person at any time pursuant to a tender offer for Common
Stock approved by the Board, (y) distribute shares of Common Stock directly
owned by LS Power to any of its direct or indirect owners, limited partners or
other investors, and (z) Transfer any shares of Common Stock if required
pursuant to any rule, regulation, order, writ or decree of any Governmental
Authority.
 
(b) Following the expiration of the Lock-Up Period, members of the Shareholder
Control Group may freely Transfer their Common Stock in accordance with law,
except that no Shareholder shall, without the prior consent of the Board,
Transfer any Common Stock to any Person (other than (i) pursuant to a tender
offer of Common Stock approved by the Board, (ii) Distributions and (iii)
Transfers of any shares of Common Stock if required pursuant to any rule,
regulation, order, writ or decree of any Governmental Authority) if, after
giving effect to such Transfer, such Person and its Affiliates would
collectively own 15% or more of Dynegy’s total outstanding Common Stock at such
time (in the case of a Transfer made through the New York Stock Exchange, as
determined by reference to the relevant Schedule 13D and/or 13G filings publicly
available with the SEC as of the date of such Transfer).  At such time as the
members of the Shareholder Control Group own less than 5% of Dynegy’s
outstanding Common Stock, the foregoing restrictions shall not apply to any
Transfers of Common Stock to an unknown third party by any Shareholder conducted
in a transaction effected on an exchange.
 
(c) Common Stock transferred pursuant to ‎Section 2.02(a) or ‎(b) shall not be
subject to the restrictions set forth in this Agreement; provided, however, that
Common Stock so transferred to a member of the Shareholder Control Group or
Luminus shall remain subject to this Agreement. During the term of this
Agreement, LS Power will give prompt notice to Dynegy of any transfer of shares
of Common Stock to any member of the Shareholder Control Group or Luminus.
 
(d) LS Power represents and warrants that Exhibit A attached hereto sets forth a
correct and complete list of the number of shares of Dynegy Equity Securities
(including the number of shares issuable upon exercise or conversion, as
applicable, of such Dynegy Equity Securities) owned by such Person and Luminus
as of the date of this Agreement.
 
SECTION 2.03 Shares Subject to the Agreement.  Except as otherwise provided for
herein, all Common Stock now or hereafter owned by a Shareholder, a member of
the Shareholder Control Group, or Luminus shall be subject to the terms of this
Agreement.
 
SECTION 2.04 Legend and Stop Transfer Order.
 
(a) To assist in effectuating the provisions of this Agreement, the Shareholders
hereby consent:
 
(i) to the placement of the following legend on all certificates certifying
ownership of LS Power’s Class A Shares until such Class A Shares have been sold,
transferred or disposed of pursuant to the requirements of ‎Article II hereof:
 
“The securities represented by this certificate are subject to the provisions of
a Shareholder Agreement dated as of August 9, 2009 by and among Dynegy Inc. and
the shareholders party thereto and may not be sold, transferred, pledged,
hypothecated or otherwise disposed of except in accordance therewith.  A copy of
said agreement is on file at the office of the Secretary of Dynegy Inc.”; and
 
(ii) to the entry of a stop transfer order with the transfer agent or agents of
Dynegy securities against the Transfer of LS Power’s Class A Shares except in
compliance with the requirements of this Agreement, or, if Dynegy is its own
transfer agent with respect to any Class A Shares, to the refusal by Dynegy to
Transfer any such securities except in compliance with the requirements of this
Agreement.
 
(b) Following the termination or expiration of this Agreement pursuant to
‎Section 5.01(b), Dynegy shall use commercially reasonable efforts to assist the
Shareholders in removing all restrictions from the Common Stock held by the
Shareholders, including but not limited to the legend set forth in Section
2.04(a)(i) above.
 
ARTICLE III
 
Certain Agreements Relating to Dynegy
 
SECTION 3.01 Dynegy Restrictions.  From the date hereof until the Reference
Date, Dynegy agrees not to (and to cause its subsidiaries not to) effect any
offering, sale or issuance of any Dynegy Equity Securities, without the prior
written consent of LS Power, except that Dynegy may issue Dynegy Equity
Securities to employees pursuant to employee stock option, restricted stock or
other benefit plans in existence as of the date hereof.
 
ARTICLE IV
 
Certain Agreements Relating to the Shareholders, the Shareholder
 
Control Group and Luminus
 
SECTION 4.01 No Board Representation.  During the Standstill Period, the
Shareholders shall not, shall use their reasonable best efforts to cause members
of the Shareholder Control Group to not, and shall cause Luminus to not, seek,
directly or indirectly, to place representatives on the Board or seek the
removal of, or addition of, any Director.
 
SECTION 4.02 No Control.  Except as expressly provided in this Agreement, during
the Standstill Period, the Shareholders shall not, shall use their reasonable
best efforts to cause members of the Shareholder Control Group to not, and shall
cause Luminus to not, unless such action shall have been specifically consented
to in writing by the Board (it being understood that execution of this Agreement
does not constitute such a consent), in any manner (including but not limited to
entering into communications to or discussions with, the record or beneficial
holders of any Dynegy voting securities) for the purpose of the following,
directly or indirectly, (i) make, or become a participant in, any “solicitation”
of “proxies” (as such terms are defined in Regulation 14A promulgated by the
SEC, disregarding clause (iv) of Rule 14a-1(l)(2) and including any otherwise
exempt solicitation pursuant to Rule 14a-2(b)) or consents to vote any voting
securities of Dynegy or any of its subsidiaries, or otherwise seek to influence,
direct or advise any Person with respect to the voting of any voting securities
of Dynegy or its subsidiaries, (ii) form, join, become a member or in any way
participate in a “group” (within the meaning of Rule 13d-5(b) under the Exchange
Act) with respect to the matters set forth in clause (i), or (iii) otherwise
act, alone or in concert with others, to seek to control or influence or advise
the management, Board, or policies of Dynegy or its subsidiaries, or take any
action to prevent or challenge any transaction to which Dynegy or any of its
subsidiaries is a party, (iv) make any public announcement or disclosure, or
take any action which might force Dynegy or any of its subsidiaries to make a
public announcement or other public disclosure regarding any of the types of
matters set forth in (i), (ii) or (iii) above, or (v) advise, assist, arrange,
or otherwise enter into any discussions or arrangements with any third Person
with respect to any of the foregoing prohibited conduct provided, however,
nothing contained herein prohibits the Shareholders, members of the Shareholder
Control Group or Luminus from (a) voting their shares of Common Stock in their
discretion or (b) advising or otherwise having confidential reports or
discussions with their direct or indirect owners for purposes other than the
foregoing prohibited purposes.
 
 
SECTION 4.03 Joinder.  If a member of the Shareholder Control Group or Luminus
becomes a direct owner of any Common Stock, such Person shall, and the
Shareholder Representative shall, upon obtaining actual knowledge of such direct
ownership, use its reasonable best efforts to cause such Person to execute a
joinder agreement to this Agreement and become a Shareholder hereunder.  Any
Shareholder obtaining actual knowledge of any member of the Shareholder Control
Group or Luminus acquiring Common Stock shall inform Dynegy of such fact as soon
as practicable.
 
ARTICLE V
 
General Provisions
 
SECTION 5.01 Effectiveness and Term.
 
(a) Article I, Sections ‎2.02, ‎2.03 (but only with respect to Section ‎2.02),
and 3.01 and ‎Article V of this Agreement shall be effective as of the date
hereof and the remaining provisions of this Agreement shall be effective as of
the Closing.  If the Purchase Agreement is terminated prior to the Closing, this
Agreement shall terminate and all rights and obligations of the parties
hereunder shall terminate without any liability of any party to any other party
except for breaches prior to such termination of provisions effective as of the
date hereof.
 
(b) Subject to ‎Section 5.01‎(a), (i) this Agreement (other than the provisions
set forth in Sections 2.01, 4.01, 4.02 and ‎Article V of this Agreement) shall
cease to be in effect on and after the date that the Shareholder Control Group
collectively owns no Dynegy Equity Securities and (ii) Sections 2.01, 4.01, and
4.02 of this Agreement shall cease to be in effect on and after the expiration
of the Standstill Period.
 
SECTION 5.02 Intent and Interpretation.  Each of the parties hereto stipulates
and acknowledges that each Shareholder has made, prior to the date hereof, a
careful evaluation of this Agreement, its investment objectives with regard to
its Common Stock and the compatibility of such objectives with the objectives of
Dynegy; that such factors were critical to each Shareholder in the decision to
consummate the Transaction and thereby reduce its holdings of Common Stock;
that, absent the restrictions in this Agreement, Dynegy, the Dynegy Sellers, LS
Power and the LS Power Buyers might have reached a different decision with
regard to the Transaction; and therefore, that the restrictions set forth in
this Agreement are a material part of the consideration received by Dynegy, the
Dynegy Sellers, LS Power and the LS Power Buyers to consummate the
Transactions.  Each party acknowledges and agrees that the provisions set forth
in this Agreement are reasonable.
 
SECTION 5.03 Specific Enforcement.  Each of the parties hereto acknowledges and
agrees that the other parties hereto would be irreparably damaged and that money
damages are not an adequate remedy if any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that each party hereto shall be entitled to
an injunction or injunctions to prevent breaches of this Agreement and to
specifically enforce this Agreement and the terms and provisions hereof in any
court of the United States or any state thereof, in addition to any other remedy
to which such party may be entitled, at law or in equity.  It is further agreed
that none of the parties hereto shall raise the defense that there is an
adequate remedy at law.
 
SECTION 5.04 Severability.  If any term of this Agreement or the application
thereof to any party or circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such term to
the other parties or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by applicable law, and in such event
the parties shall negotiate in good faith in an attempt to agree to another
provision (in lieu of the term or application held to be invalid or
unenforceable) that will be valid and enforceable and will carry out the
parties’ intentions hereunder.
 
SECTION 5.05 Notices, Etc.  All notices, requests, demands or other
communications required by or otherwise with respect to this Agreement shall be
in writing and shall be deemed given (i) when made, if made by hand delivery,
and upon confirmation of receipt, if made by facsimile, (ii) one (1) Business
Day after being deposited with a next-day courier, postage prepaid, or (iii)
three (3) Business Days after being sent certified or registered mail, return
receipt requested, postage prepaid, in each case to the applicable addresses set
forth below (or to such other address as such party may designate in writing
from time to time):
 
If to Dynegy:
 
c/o Dynegy Inc.
 
1000 Louisiana, Suite 5800
 
Houston, Texas 77002
 
Attention:  General Counsel
 
Telecopy:  (713) 356-2185
 
with copies (which shall not constitute notice) to:
 
Akin Gump Strauss Hauer & Feld, LLP
 
1111 Louisiana St.
 
44th Floor
 
Houston, TX 77002
 
Attention: Michael E. Dillard, P.C.
 
Telecopy: (713) 236-0822
 
If to a Shareholder:
 
c/o LS Power Development, LLC
 
Two Tower Center, 11th Floor
 
East Brunswick, NJ 08816
 
Attention:  Corporate Counsel
 
Telecopy:  (732) 249-7290
 
with copies (which shall not constitute notice) to:
 
Latham & Watkins LLP
 
885 Third Avenue
 
Suite 1000
 
New York, NY  10022
 
Attention:    Charles Ruck
                  David Kurzweil
 
Telecopy: (212) 751-4864
 
or to such other address as such party shall have designated by notice so given
to each other party.
 
SECTION 5.06 Amendments, Waivers, Etc.  This Agreement may not be amended,
changed, supplemented, waived or otherwise modified or terminated except by an
instrument in writing signed by all of the parties hereto (or their successors).
 
SECTION 5.07 Entire Agreement.  This Agreement (unless terminated as set forth
in Section 5.01(a)), the Existing Shareholder Agreement (until the Closing), the
Registration Rights Agreement dated September 14, 2006 (as amended from time to
time) among the Company and the Shareholders party thereto, and the Purchase
Agreement embody the entire agreement and understanding among the parties
relating to the subject matter hereof and supersede all prior agreements and
understandings relating to such subject matter.
 
SECTION 5.08 Remedies Cumulative.  All rights, powers and remedies provided
under this Agreement or otherwise available in respect hereof at law or in
equity shall be cumulative and not alternative, and the exercise or beginning of
the exercise of any thereof by any party shall not preclude the simultaneous or
later exercise of any other such right, power or remedy by such party.
 
SECTION 5.09 No Waiver.  The failure of any party hereto to exercise any right,
power or remedy provided under this Agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by any other party
hereto with its obligations hereunder, and any custom or practice of the parties
at variance with the terms hereof shall not constitute a waiver by such party of
his or her right to exercise any such or other right, power or remedy or to
demand such compliance.
 
SECTION 5.10 No Third Party Beneficiaries.  This Agreement is not intended to be
for the benefit of and shall not be enforceable by any Person who or which is
not a party hereto.
 
SECTION 5.11 Consent to Jurisdiction.  Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of (a) the Court of Chancery of the State
of Delaware, and (b) the United States District Court for the District of
Delaware, for the purposes of any suit, action or other proceeding arising out
of this Agreement or any transaction contemplated hereby.  Each of the parties
hereto agrees to commence any such action, suit or proceeding either in the
United States District Court for the District of Delaware, or if such suit,
action or other proceeding may not be brought in such court for jurisdictional
reasons, in the Court of Chancery of the State of Delaware.  Each of the parties
hereto further agrees that service of any process, summons, notice or document
by U.S. registered mail to such party’s respective address set forth above shall
be effective service of process for any action, suit or proceeding in Delaware
with respect to any matters to which it has submitted to jurisdiction in this
‎Section 5.11.  Each of the parties hereto irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding
arising out of this Agreement and the other transactions contemplated hereby in
(i) the Court of Chancery in the State of Delaware, or (ii) the United States
District Court for the District of Delaware, and hereby and thereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.
 
SECTION 5.12 Governing Law.  This Agreement shall be construed, interpreted, and
governed in accordance with the laws of the State of Delaware, without giving
effect to its rules on conflicts of law.
 
SECTION 5.13 WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
SECTION 5.14 Name, Captions, Gender.  The name assigned this Agreement and the
section captions used herein are for convenience of reference only and shall not
affect the interpretation or construction hereof.  Whenever the context may
require, any pronoun used herein shall include the corresponding masculine,
feminine or neuter forms.
 
SECTION 5.15 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one instrument.  Each counterpart may consist of a
number of copies each signed by less than all, but together signed by all, of
the parties hereto.
 
SECTION 5.16 Successors and Assigns.  The Shareholders shall not assign this
Agreement without the written consent of Dynegy.  Dynegy may assign this
Agreement only to any successor to substantially all of its business as a result
of a merger, consolidation or sale by Dynegy.  Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the successors and assigns of the parties hereto.
 
SECTION 5.17 Luminus.  To the extent that Luminus is required to perform certain
obligations, or is entitled to certain rights or benefits, under this Agreement,
the Shareholder Representative shall cause Luminus to perform such obligations,
and shall be entitled to enforce such rights or benefits on behalf of Luminus.
 
SECTION 5.18 Effect on Existing Shareholder Agreement.  The Existing Shareholder
Agreement shall terminate effective as of the Closing and all rights and
obligations of the parties thereto shall be extinguished as of the
Closing.  During the Lock-Up Period, LS Power shall not be entitled or permitted
to exercise its rights set forth in Section 2.01(b) of the Existing Shareholder
Agreement.  For the avoidance of doubt, in the event of any termination of the
Purchase Agreement, all provisions of the Existing Shareholder Agreement shall
remain in full force and effect and shall not thereafter be effected by this
Agreement.
 
[Signature pages follow]

 
 

--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the parties hereto have duly and validly executed this
Shareholder Agreement as of the day and year first above written.
 
 
 

 
DYNEGY INC.
     
By:
  /s/ Lynn A. Lednicky  
Name:
Lynn A. Lednicky
 
Title:
Executive Vice President
         
LS POWER PARTNERS, L.P.
     
By:
LS Power Development, LLC, its General Partner
     
By:
  /s/ Frank Hardenbergh  
Name:
Frank Hardenbergh
 
Title:
Vice Chairman
             
LS POWER ASSOCIATES, L.P.
     
By:
LS Power Development, LLC, its General Partner
     
By:
    /s/ Frank Hardenbergh  
Name:
Frank Hardenbergh
 
Title:
Vice Chairman
         
LS POWER EQUITY PARTNERS, L.P.
     
By:
LS Power Partners, L.P., its General Partner
       
By:
LS Power Development, LLC, its General Partner
       
By:
    /s/ Frank Hardenbergh  
Name:
Frank Hardenbergh
 
Title:
Vice Chairman
           

 

 
LS POWER EQUITY PARTNERS PIE I, L.P.
     
By:
LS Power Partners, L.P., its General Partner
       
By:
LS Power Development, LLC, its General Partner
       
By:
    /s/ Frank Hardenbergh  
Name:
Frank Hardenbergh
 
Title:
Vice Chairman
         
LSP GEN INVESTORS, L.P.
     
By:
LS Power Partners, L.P., its General Partner
       
By:
LS Power Development, LLC, its General Partner
       
By:
    /s/ Frank Hardenbergh  
Name:
Frank Hardenbergh
 
Title:
Vice Chairman

 
[Signature Page to Shareholder Agreement]
 
 

--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT A
SHAREHOLDER CONTROL GROUP OWNERSHIP OF
DYNEGY EQUITY SECURITIES
 
 
Name of Owner
Number of Class A Shares Owned
Number of Class B Shares Owned
Other Dynegy Equity Securities Owned
LS Power Associates, L.P.
None
48,842,270
None
LS Power Equity Partners, L.P.
None
175,117,329
None
LS Power Partners, L.P.
None
5,686,822
None
LS Power Equity Partners PIE I, L.P.
None
106,186,603
None
LSP Gen Investors, L.P.
None
4,166,976
None

 
 

 

--------------------------------------------------------------------------------
